Case 3:14-cv-04556-K Document 37 Filed 08/20/19              Page 1 of 1 PageID 11708



                     SETH KRETZER, ATTORNEY AT LAW
                                   THE LYRIC CENTER
                            440 LOUISIANA STREET; SUITE 1440
                                  HOUSTON, TX 77002
 TELEPHONE (713) 775-3050                                                 TELECOPIER (713) 929-2019
 SETH@KRETZERFIRM.COM                                                         SKYPE: SETH.KRETZER


                                     August 20, 2019
 Hon. Ed Kinkeade
 United States District Court
 Northern District of Texas
 1100 Commerce Street, Room 1625
 Dallas, Texas 75242

        Re: Mark Soliz v. Lorie Davis, Director, TDCJ, 3:14-CV-4556-K
        **DEATH PENALTY CASE**

        Dear Judge Kinkeade:

       We write to apprise the Court regarding the impending execution of Mr. Soliz on
 September 10, 2019.

        Yesterday, we sent by overnight mail a clemency petition to the Board of Pardon
 and Parole.

       We are also aware of the stay issued last week by the Fifth Circuit in In Re Dexter
 Johnson 2019 WL 3814384 and have supplemented our state successor writ accordingly.

                                          Respectfully submitted,

 Carlo D’Angelo                           Seth Kretzer
 Carlo D’Angelo, P.C.                     Law Offices of Seth Kretzer
 100 East Ferguson; Suite 1210            440 Louisiana Street; Suite 1440
 Tyler, TX 75702                          Houston, TX 77002
 carlo@dangelolegal.com                   seth@kretzerfirm.com

 (903) 595-6776 (work)                     (713) 775-3050 (work)
 (903) 407-4119 (FAX)                      (713) 929-2019 (fax)

                                          Court-Appointed     Attorneys   for   Petitioner
                                          Soliz
